Title: From Thomas Jefferson to Thomas Miller, 17 February 1826
From: Jefferson, Thomas
To: Miller, Thomas


                        
                        
                            Monticello
                            Feb. 17. 26.
                        
                    Th: Jefferson returns his thanks to mr Miller for the trouble he has taken with his Polygraph, and unwilling to add to it by that  of bringing it here, as it can only come in a carriage, he sends a boy
			 with a small vehicle for it; and hopes mr Millar by coming to dinner tomorrow, or next day, or any day which suits him will give him an opportunity of expressing his thanks personally.
                        
                    